                                                                           Page 1 of 3

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

AVERY LAMONT GOSS,
    Plaintiff,

vs.                                          Case No.: 3:19cv553/LAC/EMT

CIRCUIT JUDGE SCOTT DUNCAN
and STATE ATTORNEY AMY C. SHEA,
      Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated May 31, 2019 (ECF No. 9). Plaintiff has been furnished

a copy of the Report and Recommendation and has been afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined that it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                               Page 2 of 3

       2.     Plaintiff’s claims against Defendants are DISMISSED with prejudice,

under 28 U.S.C. § 1915(e)(2)(B)(ii)–(iii), for failure to state a claim upon which relief

may be granted and for seeking monetary relief against Defendants who are immune

from such relief;

       2.     The clerk is directed to enter judgment accordingly and close the file.

       DONE AND ORDERED this 3rd day of July, 2019.



                                    s/L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv553/LAC/EMT
                              Page 3 of 3




Case No.: 3:19cv553/LAC/EMT
